       Case 5:18-cv-01983-LCB Document 217 Filed 05/06/21 Page 1 of 6               FILED
                                                                           2021 May-06 AM 10:11
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION


NUCLEAR DEVELOPMENT LLC,             )
                                     )
       Plaintiff,                    )
                                     )
v.                                   )
                                            Case No.: 5:18-CV-01983-LCB
                                     )
TENNESSEE VALLEY                     )
AUTHORITY,                           )
                                     )
       Defendant.                    )


              DEFENDANT’S OBJECTIONS TO PLAINTIFF’S
                  FOURTH AMENDED EXHIBIT LIST

      Defendant Tennessee Valley Authority (“TVA”) hereby submits the

following objections to Plaintiff Nuclear Development, LLC’s (“ND”) fourth

amended exhibit list (Doc. 216).

 Exhibit        Description                        Objection
 Number
   2     4/25/16 TVA’s CEP         Not relevant under Fed. R. Evid. 401 and
         report                    402.
   3     5/5/16 Minutes of         Not relevant under Fed. R. Evid. 401 and
         Meeting of the Board of   402.
         Directors of TVA
   4     5/5/16 TVA Board          Not relevant under Fed. R. Evid. 401 and
         Resolution                402.
   5     11/14/16 TVA Press        Not relevant under Fed. R. Evid. 401 and
         Release                   402.
   6     Bellefonte Economics      Not properly authenticated under Fed. R.
         Projections               Evid. 901. Not relevant under Fed. R. Evid.
                                   401 and 402.
           Case 5:18-cv-01983-LCB Document 217 Filed 05/06/21 Page 2 of 6




    10         8/14/18 Email from         Not relevant   under Fed. R. Evid. 401 and
               Maierhofer to Johnson      402.
    15 1       10/25/18 Email from        Not relevant   under Fed. R. Evid. 401 and
               Beeler to Beach            402.
    16         11/6/18 Email from         Not relevant   under Fed. R. Evid. 401 and
               Chardos to Blust           402.
    19         11/12/18 Email from        Not relevant   under Fed. R. Evid. 401 and
               ND to TVA                  402.
    20         9/19/19 CD                 Not relevant   under Fed. R. Evid. 401 and
                                          402.
    21         Thumb drive                Not relevant   under Fed. R. Evid. 401 and
                                          402.
    25         11/30/18 Email with        Not relevant   under Fed. R. Evid. 401 and
               letter from ND to TVA      402.
    29         11/28/18 Email from        Not relevant   under Fed. R. Evid. 401 and
               Blust to Quirk and         402.
               Beach
    40         11/14/18 Email from        Not relevant under Fed. R. Evid. 401 and
               Rausch to Czufin           402.
    92         11/6/18 Email from         Not relevant under Fed. R. Evid. 401 and
               Chardos to Blust           402.
    94         10/24/18 Email from        Not relevant under Fed. R. Evid. 401 and
               Blust to Quirk             402
    120        Nuclear Development’s      Lack of foundation. Fed. R. Evid. 901.
               Interim Damages            Hearsay under Fed. R. Evid. 801 and 802.
               Computation
    127        TVA’s DSEP Report          Not relevant under Fed. R. Evid. 401 and
                                          402.
    144        Declaration of Robert      Hearsay under Fed. R. Evid. 801 and 802.
               “Bud” Cramer Jr.
    154        Declaration of Robert      Hearsay under Fed. R. Evid. 801 and 802.
               N. Coward
    160        Declaration of William     Hearsay under Fed. R. Evid. 801 and 802.
               C.T. Gaynor, II
    163        Declaration of Susan       Hearsay under Fed. R. Evid. 801 and 802.
               Adler Thorp

1
 TVA inadvertently included Exhibit 15 on its Exhibit List (Doc. 203). TVA hereby withdraws
Exhibit 15 from its list.
                                            2
      Case 5:18-cv-01983-LCB Document 217 Filed 05/06/21 Page 3 of 6




165       Declaration of Steven       Hearsay under Fed. R. Evid. 801 and 802.
          Reid
167       Declaration of Van D.       Hearsay under Fed. R. Evid. 801 and 802.
          Turner, Esq.
172       TVA’s Responses and         Not relevant under Fed. R. Evid. 401 and
          Objections to Plaintiff’s   402.
          Amended Third Set of
          Requests for Admission
184       Notice of Closing Costs     Not relevant under Fed. R. Evid. 401 and
                                      402.
190       11/29/18 Email from         Not relevant under Fed. R. Evid. 401 and
          Chardos to Blust            402.
302       TVA’s Response to           Not relevant under Fed. R. Evid. 401 and
          Second Set of Requests      402.
          for Admission
303       07/30/18 Email from    Not properly authenticated under Fed. R.
          Henderson to           Evid. 901/non-sequential. Not relevant
          Higginbottom           under Fed. R. Evid. 401 and 402. Not
                                 produced by Court’s deadline for exhibits.
304       TVA/Concentric         Not relevant under Fed. R. Evid. 401 and
          Offering Memorandum 402.
305       11/3/20 NRC letter to  Not relevant under Fed. R. Evid. 401 and
          Nuclear Development    402.
308       2019-2020 NRC          Not relevant under Fed. R. Evid. 401 and
          Invoices to TVA for    402. Fed. R. Civ. P. 37(c)(1)/not produced
          Bellefonte             in discovery.
309       8/19/20 Invoice from   Not relevant under Fed. R. Evid. 401 and
          TVA to ND attaching    402. Fed. R. Civ. P. 37(c)(1)/not produced
          NRC invoices regarding in discovery.
          Bellefonte
315       11/30/18 Letter from   Not properly authenticated under Fed. R.
          Sally Lee with the UBS Evid. 901. Fed. R. Civ. P. 37(c)(1)/not
          Financial Services to  produced in discovery.
          the Tennessee Valley
          Authority
316       Summary exhibit of     Fed. R. Civ. P. 37(c)(1)/not produced in
          damages claimed by     discovery. Not produced by Court’s
          Plaintiff              deadline for exhibits. Not proper summary
                                 under Fed. R. Evid. 1006. TVA also

                                        3
      Case 5:18-cv-01983-LCB Document 217 Filed 05/06/21 Page 4 of 6




                                  incorporates its objections noted above to
                                  the individual exhibits referenced in Exhibit
                                  316.
317       8/15/18 email from      Not relevant under Fed. R. Evid. 401 and
          Czufin to Shea          402.
318       2019-10-03 TVA          Not relevant under Fed. R. Evid. 401 and
          Bellefonte Privilege    402. Not disclosed in initial disclosures as
          Log (Row 945)           required by Fed. R. Civ. P. 26. Lack of
                                  foundation. Fed. R. Evid. 901. Probative
                                  value is substantially outweighed by unfair
                                  prejudice, confusing issues, and wasting
                                  time. Fed. R. Evid. 403.
319       2019-10-03 TVA          Not relevant under Fed. R. Evid. 401 and
          Bellefonte Privilege    402. Not disclosed in initial disclosures as
          Log (Row 864)           required by Fed. R. Civ. P. 26. Lack of
                                  foundation. Fed. R. Evid. 901. Probative
                                  value is substantially outweighed by unfair
                                  prejudice, confusing issues, and wasting
                                  time.     Fed. R. Evid. 403. Concerns
                                  discovery dispute that was not submitted to
                                  the Court consistent with the Court’s Initial
                                  Order

  Respectfully submitted this 6th day of May, 2021.


                                  s/ Matthew H. Lembke
                                  Attorney for Defendant

                                  OF COUNSEL:

                                  Matthew H. Lembke
                                  Riley McDaniel
                                  BRADLEY ARANT BOULT CUMMINGS LLP
                                  1819 Fifth Avenue North
                                  Birmingham, Alabama 35203-2119
                                  Telephone: (205) 521-8000
                                  Facsimile: (205) 521-8800
                                  mlembke@bradley.com

                                    4
Case 5:18-cv-01983-LCB Document 217 Filed 05/06/21 Page 5 of 6




                            rmcdaniel@bradley.com

                            David D. Ayliffe
                            Jill McCook
                            Ibrahim M. Berro
                            Office of the General Counsel
                            TENNESSEE VALLEY AUTHORITY
                            400 West Summit Hill Drive, WT6
                            Knoxville, Tennessee 37902
                            Telephone: (865) 632-3052
                            ddayliffe@tva.gov
                            jemccook@tva.gov
                            imberro@tva.gov




                              5
       Case 5:18-cv-01983-LCB Document 217 Filed 05/06/21 Page 6 of 6




                         CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2021, a true and correct copy of the foregoing
was filed electronically with the Clerk of Court using the CM/ECF system, which
will send electronic notification of such filing to all counsel of record:

                               Caine O’Rear, III
                               HAND ARENDALL HARRISON SALE, LLC
                               Post Office Box 123
                               Mobile, Alabama 36601
                               corear@handarendall.com

                               Edward Shane Black
                               HAND ARENDALL LLC
                               102 South Jefferson Street
                               Athens, Alabama 35611
                               sblack@handarendall.com

                               Larry David Blust
                               HUGHES SOCOL PIERS RESNICK DYM, LTD.
                               70 West Madison Street, Suite 4000
                               Chicago, Illinois 60602
                               lblust@hsplegal.com


                                             s/ Matthew H. Lembke
                                               OF COUNSEL




                                         6
